DETAILED ACTION

Applicant’s amendment and response received on 8/24/22 has been entered. Claims 1-20 are currently pending in this application. 
Applicant’s election of Group I and the species “CRISPR” is acknowledged. The applicant does not indicate that the election has been made with traverse, but does include a paragraph stating that the restriction requirement has been based on vagaries of examination rather than patentably distinct inventions. According to applicant, the inclusion of the statement in the restriction requirement that the  “different inventions may raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112” is extrastatutory and unconstitutional. In response, the rational for restriction was not that the  “different inventions may raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112”. The restriction requirement clearly stated the inventions are independent or distinct, each from the other because inventions I and II are related in part as a product and process of use and both (1) the process for using the product as claimed can be practiced with another materially different product, and (2) the product as claimed can be used in a materially different process of using that product, apply. See MPEP § 806.05(h).  The restriction requirement explained that the methods of Invention II do not require the product of invention I as the methods of Invention II may be practiced with unmodified and non-senescent or mitosis-arrested cancer cells which express a target antigen. Further, the vaccine of Invention I can be used directly as a vaccine for administration to a host. It is further noted that the methods of Invention I are materially different in method steps and reagents used from Invention II. In particular, the methods of Invention II relate to methods of isolating two different cell populations and culturing them together, steps which are not part of the methods of Invention I. This was the basis for restriction. The applicant has not addressed this rationale. 
Following the explanation of the rationale for restriction, the previous action then addressed the fact that in addition to there being a proper rationale for restriction between Groups I and II, there would also be an examination burden associated with examination of both Groups I and II. See MPEP 808.02. Items listed a)-e) were listed as examples of a serious search and/or examination burden where one or more of these issues applied, and are not the rationale for restriction. As such, applicant’s comments do not overcome the proper grounds for restriction presented in the previous office action, and reiterated above. Therefore, the restriction requirement is made FINAL. 
It is further noted that claims 19-20 have been amended to recite subject matter associated with Group I, and no longer read on non-elected Group II. Thus, the claims considered to be part of elected Group I include claims 1-20. However, as claim 18 recites a non-elected species, this claim has been withdrawn. As applicant did not address the election of species requirement, the election of CRISPR as the gene editing method is considered to have been made without traverse. 
Claim 18 is hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/22.
Claim 1-17, and 19-20 are currently under examination based on the elected species of CRISPR. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/15/21 is in compliance with the provisions of 37 CFR 1.97 and 1.98 with the exception of a number of citations which have been lined through as not considered on pages 22-23 of the IDS. On page 22 and continuing onto page 23 the applicant has listed a series of document numbers, each starting with 10/… that do not match the listed publication date and patentee. For example, 10/000,746 is the nomenclature used to denote a patent application, not a publication or patent, and the inventor of 10/000,746 is not the listed “patentee” on the IDS. It would appear that the lined through citations all contain a typographical error where a “/” was used instead of a “,”.  For example, U.S. Patent 10,000,746-not patent application 10/000,746- was published on 6/19/18 by Jarjour et al. An annotated 1449 indicating which citations have been considered and which ones have not been considered is attached to this action. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (2012) Molecular Ther., Vol. 20(5), 1046-1055, in view of US Patent Application Publication 2014/0341978 (2014), hereafter referred to as Kim et al., and Kleinovink et al. (2017) Oncoimmunology, Vol. 6(4), e1294299, pages 1-7; doi:10.1080/212402X.2017. 1294299.
Meng et al. teaches a cancer vaccine comprising senescent tumor cells, generated by treating tumor cells with irradiation and a PARP inhibitor in vitro, which do not grow in vivo and which can successfully inhibit the growth of untreated tumor cells when administered in vivo (Meng et al., pages 1047 and 1051-1054). 
Meng et al. differs from the instant invention by not teaching to genetically modify the irradiated senescent tumor cells to express an immunomodulatory protein, or to coadminister the tumor cells with an immune checkpoint blocker. Kim et al. supplements Meng et al. by teaching additional modifications to irradiated tumor cells which enhance their anti-tumor efficacy in vivo and the further combination of irradiated tumor cell vaccines with immune checkpoint inhibitors. In particular, Kim et al. teaches GVAX, an irradiated autologous tumor cell vaccine which has been genetically modified to express GM-CSF and formulated for in vivo delivery, and the administration of the vaccine to a subject to treat a tumor (Kim et al., paragraphs 3, 6, 24, and 58-59, and the claims). Kim et al. demonstrates that the GMAX vaccine inhibited tumor growth of unmodified tumor cells in vivo, which could be improved by co-administration of a checkpoint inhibitor such as an anti-PD-1 antibody (Kim et al., paragraph 78, and Figures 2 and 7). Based on the teachings of Kim et al. that the anti-tumor activity of an irradiated tumor vaccine can be improved by genetically modifying the tumor cells to express GM-CSF, and further improved by co-administering an immune checkpoint inhibitor, it would have been prima facie obvious to the skilled artisan at the time of filing to modify the irradiated senescent tumor cells taught by Meng et al. to express GM-CSF, and/or to coadminister the tumor cells with an immune checkpoint inhibitor with a reasonable expectation of success. 
 Meng et al. and Kim et al. further differ from the instant invention by not teaching to genetically edit the irradiated senescent GM-CSF expressing tumor cells to decrease expression of an immune checkpoint inhibitor. Kleinovink et al. supplements Meng et al. and Kim et al. by teaching CRISPR-Cas9 gene editing of tumor cells expressing neoantigens using sgRNAs targeting PD-L1 (Kleinovink et al., page 6). Kleinovink et al. teaches that PD-L1 expressed by tumor cells inhibits the generation of anti-tumor T cells, and that disruption of PD-L1 expression in tumor cells increases the tumor-eradicating effects of CD8+ T cells (Kleinovink et al., page 4). Kleinovink et al. further teaches that in addition to the immune inhibitory effects of PD-L1 expression by tumors, the expression of PD-L1 by non-tumor cells in the host contributes to immune evasion and tumor outgrowth (Kleinovink et al., page 4). Kleinovink et al. teaches that combining CRISPR-Cas9 disruption of PD-L1 on tumor cells and administration of an anti-PD-L1 antibody resulted in a substantial increase in survival in mice challenged with CT26 PD-L1-KO cells or MC38 PD-L1-KO cells compared to mice which received PD-L1-KO tumor cells alone or anti-PD-L1 antibodies alone (Kleinovink et al., page 6 and Fig. 4). Therefore, based on the advantages taught by Kleinovink et al. for disrupting PD-L1 on tumor cells, including increasing tumor-eradicating CD8 T cell activity, and the further advantages taught by Kleinovink et al. for co-administering an immune checkpoint inhibitor which is an anti-PD-L1 antibody, it would have been prima facie obvious to the skilled artisan at the time of filing to further modify the irradiated senescent GM-CSF expressing tumor cell vaccine taught by Meng et al. in view of Kim et al. using CRISPR gene editing to decrease expression of PD-L1 on the tumor cells in order to increase anti-tumor immune responses with a reasonable expectation of success. In addition, it would have been prima facie obvious to co-administer an immune checkpoint inhibitor, such as an anti-PD-1 or anti-PD-L1 antibody as taught by Kim et al. and Kleinovink et al., with the irradiated senescent PD-L1-KO tumor cells expressing GM-CSF in order to further increase anti-tumor immune responses with a reasonable expectation of success.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (2012) Molecular Ther., Vol. 20(5), 1046-1055, in view of US Patent Application Publication 2014/0341978 (2014), hereafter referred to as Kim et al., and Kleinovink et al. (2017) Oncoimmunology, Vol. 6(4), e1294299, pages 1-7; doi:10.1080/212402X.2017.1294299, as applied to claims 1-10, 12-17, and 19 above, and further in view of Maples et al. (Winter 2009/2010) Bioprocessing Journal, Vol. 8(4), 4-14.
Meng et al. in view of Kim et al. and Kleinovink et al. provides the teachings and motivation to make and use a cancer vaccine comprising irradiated senescent PD-L1-KO tumor cells expressing GM-CSF. Meng et al., Kim et al., and Kleinovink et al. differ from the invention of claim 11 by not teaching to further modify the tumor cells to express a protease inhibitor. Maples et al. supplements Meng et al., Kim et al., and Kleinovink et al. by teaching an autologous irradiated tumor cell vaccine genetically modified to express both GM-CSF and a furin bifunctional shRNA, referred to as the FANG vaccine (Maples et al., pages 2, 6, and 7). Maples et al. teaches that patient derived tumor cells are electroporated with a vector encoding GM-CSF and a furin specific bi-shRNA, irradiated to arrest cell proliferation and prevent tumor formation when injected into a patient, and washed and resuspended in 1% Buminate HAS in Plasma-Lyte A, pH7.4, in a dosage suitable for injection into a subject (Maples et al., page 7). Maples et al. teaches that the furin protein, which is a protease, is involved in the expression of TGFb1 and TGFb2 in tumor cells, and that expression of the TGFb isoforms has been shown to be associated with inhibition of GM-CSF activity, inhibition of macrophage and dendritic cell function, and inhibition of NK and LAK cell activity, thereby inhibiting the effectiveness of cancer cell vaccines (Maples et al., page 4). Maples et al. teaches that the expression of the furin specific bi-shRNA in the tumor cells substantially reduced TGFb1 and TGFb2 expression in each of 10 different tumor cells tested (Maples et al., page 8, Tables I and II). Therefore, based on the advantages taught by Maples et al. for expressing a protease inhibitor which is a furin specific bi-shRNA in a GM-CSF expressing irradiated tumor cell vaccine in order to prevent the inhibition of GM-CSF activity and tumor infiltrating immune cell function associated with TGFb, it would have been prima facie obvious to the skilled artisan at the time of filing to further modify the cancer vaccine comprising irradiated senescent PD-L1-KO tumor cells expressing GM-CSF as taught by Meng et al., Kim et al., and Kleinovink et al. to express a furin specific bi-shRNA with a reasonable expectation of success. 

Claim Rejections - 35 USC § 112

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
The applicant has amended claim 20, previously drawn to an in vitro method of training T cells to target cancer cells in vitro, to recite a product which is a cancer vaccine according to claim 19, wherein, “the senescent or mitosis-arrested cell is an autologous cell provided within an organoid configured to express the neoantigen within the patient”. Neither the as filed specification nor the original claims provide the requisite written description for the newly added limitations in claim 20. Specifically, the specification and original claims fail to provide sufficient written description for a cancer vaccine where the senescent or mitosis-arrested cell is provided within an organoid configured to express the neoantigen within the patient. Original claim 19 was drawn to a method of training T cells to target cancer cells comprising the steps of providing cancer cells expressing the neoantigen, extracting T cells from a host, modifying at least one of the cancer cells and the T cells to increase immune recognition of the cancer cells by the T cells, and contacting the cancer cells with the T cells. This method is an in vitro method where the cancer cells and T cells are contacted outside of a subject. Original claim 20 depended on claim 19 and further recited the limitations that the modifying reduces at least one of SIRP-a binding to CD47 and PD-L1 binding to PD-1, and that the cancer cells are provided during the contacting as organoids expressing the neoantigen comprising only replication-incompetent cells. Again, this method was an in vitro method, where the cancer cells and T cells are contacted ex vivo. The in vitro method is not disclosed as producing a cancer vaccine which is an organoid comprising a modified cancer cell. The specification only provide written description for the in vitro method as originally claimed. Page 15 of the specification discloses the use of organoids comprising modified cancer cells in the in vitro methods of training T cells discussed above where the T cells and organoid are ex vivo. Page 15 of the specification also discloses the culture of organoids in vitro, and an additional use of the organoids as an in vitro model system. The specification does not disclose a cancer vaccine comprising an organoid or an organoid “configured to express the neoantigen within the patient” as now recited in amended claim 20. The specification does not disclose “configuring” an organoid for expressing a neoantigen in a patient, and further does not teach or disclose the use of an organoid in a patient or the transplantation of an organoid into a patient. On the contrary, the specification teaches that it is the T cells which have been contacted with the cancer cell organoid in vitro that are administered to a subject - see specification page 15. Thus, the newly added limitation represents new matter not disclosed in the as filed specification. The applicant is reminded that an amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989). New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972). 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633